DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment has overcome the previous interpretation of “centering device” under 112(f).  
Applicant’s arguments, see pages 8-13, filed 6/20/2022, with respect to the 103 rejection under Sos and Farhangnia have been fully considered and are not persuasive.   Applicant’s arguments in regards to the Sos reference are solely directed towards the embodiment in Figures 1-4, in which the snare device is off-center relative to the body lumen (61).  But Sos goes on to disclose another embodiment of a snare (64) in Figures 5A-E, which the Examiner referenced on page 7 of the previous action.  The Applicant’s arguments do not address the second embodiment pictured in Figures 5A-E. 
The embodiment of Figures 5A-5E (see page 7) is arranged such that the tether/snare loop (64) is centered relative to the longitudinal axis of the catheter (78).  Since this embodiment involves the deployment of a tether that is aligned along a longitudinal axis of a catheter, the previous combination with the Farhangnia centering device is considered to be proper.  
Since Sos is directed towards the retrieval feature (12) on the implant, Sos does not teach away from a modification to the snare device to have a centering feature.  Rather, Sos teaches the improved mushroom-shaped retrieval feature (12) of the implant makes it easier to retrieve with any type of snare device [0004].   Sos mentions that an implant might be tilted, but Sos does not make any express statement discouraging a snare device from having a centering feature.   Therefore, Sos is not considered to teach away from the combination with the centering device of Farhangnia.  The prior art' s mere disclosure of more than one alternative (off-center snare and a centered snare) does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (As recited in MPEP §2145(X)(D)(1))  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2009/0163926 (Sos) in view of US Patent No. 9,125,683 (Farhangnia et la.).  
Sos discloses a recapture assembly that comprises a cinch tube (63), a tether (64) slidably disposed within the cinch tube, and an outer sheath (78)(see Figures 5A-E).  The tether (64) comprises a snare that is configured to grasp a hitch-like element (12) at the proximal end of an implant (12) (see especially Figs 2-3).  Regarding claim 13, Sos discloses a method of retrieving an implant (Figures 5A-5E) that involves the steps of paring the cinch tube (63) and tether (64) with an outer sheath (78), introducing the device to the site of an implant (12) in a body lumen [0041-0042], telescoping the tether from the distal end of the outer sheath to capture the hitch-like feature (12) of the implant [0042], and retracting the tether/snare (64) relative to the cinch tube (63) to tighten the loop [0043].  The cinch tube (63), tether (64), and the implant (12) are then retracted into an outer sheath (78) (see Figure 5D) for removal from the body [0044].   
Sos fails to disclose a centering device on the cinch tube.  Farhangnia discloses another catheter for insertion in vasculature, and teaches the concept of including a centering device (186) on the catheter for the purpose of centering the device within a body lumen to optimize control, alignment and reliability of the positioning of the device within the body (column 18, lines 33-45).  Farhangnia also suggests the centering device (186) may support a catheter during a procedure (column 18, lines 55-65).  Since the Sos procedure involves guiding a catheter device to a treatment site within vasculature, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the centering device taught by Farhangnia with the cinch tube of the Sos assembly, in order to aid in centering the device within a body lumen in order to more reliably align the snare device with the implant.  
In regards to claim 2:  due to the use of the phrase “at least one of…”  a pulling element is not required to be disclosed.   The term “activated” is given its broadest reasonable interpretation to encompass any movement or change in form.  The centering device taught by Farhangnia expands outwardly upon advancement of the tube to which it is mounted out from the distal end of an outer shaft (see column 17, lines 41-67 in reference to centering device 145 in Figures 2A-B).  
Regarding claim 3: the tether (64) meets the broad requirement of a “snare”, as it has a loop and performs the function of grasping an implant. 
Regarding claim 6: Farhangnia discloses the centering device comprises a plurality of wires that have first ends fixedly attached to a tube and second ends (proximal) that are slidable over the tube via ring (188) (column 19, lines 1-36).  The proximal ends of the wires attached to slidable ring (188) move from a first proximal position in which the wires are stowed against the surface of the tube (see Fig. 9B, step 1 for example) and a second position (illustrated in Figure 3) in which the wires protrude radially outwardly and form a bent knee.  
In regards to claim 9: the modified cinch tube having the centering device is considered to meet the broad requirement of “steerable”, since the centering device aids in steering the cinch tube along the walls of a body lumen and towards the center of a body lumen.
Regarding claims 10 and 11: the recapture device (cinch tube 63 and snare 64) is passed through an outer sheath (78) and telescoped from the distal end thereof.
In regards to claim 13: it would have been further obvious to perform the step of activating, or expanding, the centering device of modified Sos after the step of positioning the recapture assembly proximate an implant to be retrieved, similar to step 3 of Fig. 9B is Farhangnia, in which the centering device is expanded after the catheter is advanced to a treatment site (481).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771